Case 4:19-cv-02106-HSG Document17 Filed 08/20/19 Page 1 of 4

SCANNED FILED

AUG 20 2018

SUSAN Y. SOONG
IN THE UNITED STATES DISTRICT COURT CLERK, US. DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA NORTH DISTRICT OF CALIFORNIA
Honorable Magistrate Judge Thomas S. Hixson

Civil Action No. 19-0v-2106-194 USA

THOMAS HAYES,

Plaintiff,
Vv.
FACEBOOK,
Defendant.

 

RESPONSE TO DEFENDANT’S MOTION TO DISMISS

 

COME NOW Plaintiff, THOMAS HAYES, and Responds to the DEFENDANT’S MOTION
TO DISMISS. The Plaintiff respectfully submits the Defendant’s entire averment rest on the
claim that the actionable statements regarding libel were not about THOMAS HAYES, the
Plaintiff, yet the amended complaint filed July 19th, 2019, clearly explains the actionable
content and legal standing on its face; that the remarks posted by FACEBOOK were about
THOMAS HAYES, personally, and then directly about his business, which he had been
promoting continuously in each post presented and then subsequently blocked by FACEBOOK.
The only way a FACEBOOK viewer can gain access to the link: santeeseven@yahoo.com is
from the personal information listed facialy on the “THOMAS HAYES” page. This is the
information that is displayed directly on the left of the page and immediately visible to all

viewers.
Case 4:19-cv-02106-HSG Document17 Filed 08/20/19 Page 2 of 4

The following excerpt from the pro se and unskilled July 19th, 2019, Amended Complaint in
question explains:

“DPD. STATEMENT OF CLAIM(S)

CLAIM ONE:

On June 28th, 2018, the Plaintiff using a preplanned business strategy opened a
FACEBOOK (the Defendant) account. FACEBOOK requests that in order to
create a business page a personal page should be opened first so, THOMAS
HAYES (the Plaintiff), opened a page in his name. THOMAS HAYES then
created his accompanying business page under the name of SEVENTH
GENERATION FUELS LLC (SGF-LLC). While creating his FACEBOOK page
the Plaintiff added his SGF-LLC Wix.com web-pages and his email address
santeeseven@vahoo.com to the personal information on his THOMAS HAYES
page under his name. On June 28th, 2018, Hayes posted his first post on the
THOMAS HAYES page. On June 30th, 2018, the Plaintiff posted his first post on
the SGF-LLC page. Under the THOMAS HAYES page the Plaintiff posted
approximately (some may have been deleted) 63 post’s touting his Patent
9057024, his business SGF-LLC and his business objectives between June 28th
and December 31, 2018. Under the SGF-LLC business page the Plaintiff posted |
post in 2018. Although The Plaintiff had been using himself and his life stories to
promote SGF-LLC. The SGF-LLC page had been kept clean from posts in 2018
with the hope that the Plaintiff would be able to report business successes on his
SGF-LLC page derived from the Plaintiff's efforts using his THOMAS HAYES
page. In 2019 under the THOMAS HAYES page there are approximately 33
posts. In 2019 the plan changed for the SGF-LLC page and 14 posts have been
posted so far. The SGF-LLC page had never had an article or post spammed in
2018.”

 

The THOMAS HAYES generated and accompanying SEVENTH GENERATION FUELS LLC
page is not what the Plaintiff's complaint submits for relief to this Honorable Court but rather is
the interpretation the Defendant has given the Plaintiff's complaint to suit their needs. The

complaint states an actionable claim.
Case 4:19-cv-02106-HSG Document17 Filed 08/20/19 Page 3 of 4

Regarding the blocking action accompanying the warning generated by FACEBOOK to it’s
viewers that the Plaintiff, THOMAS HAYES, was somehow “MALICIOUS” enough to block
contact with the public is a serious charge. It should be considered in the weight of the statement
and the harm done. Malicious means what it is intended to mean and had been clear enough in
intent for the California Supreme Court to use it in their analysis:

“Assuming, for pleading purposes, that this allegation is true, no discernible or

compelling reason exists for denying him recovery for defendants’ malicious libel.”

Slaughter v. Friedman , 32 Cal.3d 149 [L.A. No. 31541, Supreme Court of

California. August 23, 1982.]

CONCLUSION

The DEFENDANT’S MOTION TO DISMISS should be denied and the pro se Amended

Complaint, filed July 19th, 2019, should be allowed to proceed. Additionally, Plaintiff's Rule 56

(c) Motion for Summary Judgment, filed August 6th, 2019, should be granted.

I declare (or certify, verify, or state) under penalty of Ee that the

foregoing is true and correct. Executed on August , 2019,

  

Thomas Hayes, pro se Plaintiff
1535 Franklin Street - #4F
Denver, CO 80218
santeeseven(@vahoo.com
Telephone number 720-391-5133

 

Gavin Thole

Keker, Van Nest & Peters LLP
633 Battery Street

San Francisco, CA 94111-1809
Gthole@keker.com

 
Case 4:19-cv-02106-HSG Document17 Filed 08/20/19 Page 4 of 4

OFFICE OF THE CLERK

UNITED STATES DISTRICT COURT
Northern District of California

450 Golden Gate Avenue

SAN FRANCISCO, CALIFORNIA 94102

CERTIFICATE OF SERVICE

I hereby certify that the foregoing RESPONSE TO DEFENDANT’S MOTION TO
DISMISS was served by and upon its filing with this Court by depositing in the U.S. Mail to
the Ar /bue — 2019,

THOMAS HAYES - Pro Se Plaintiff.
